Case 1:16-cv-09517-LAK-KHP Document 262-30 Filed 11/08/19 Page 1 of 4




                     EXHIBIT J
    Case 1:16-cv-09517-LAK-KHP Document 262-30 Filed 11/08/19 Page 2 of 4

n:^*L




        Wendy Eber
        Chief Financial Officer
        Eber Bros. Wine & Liquor Metro,Inc.
        95 Allens Creek Rd.
        Bldg2 Ste 10 & L1
        Rochester, NY 14618

        Re:    NOTICE TO DEBTOR OF PROPOSALTO ACCEPT COLLATERAL IN FULL
               SATISFACTION OF LINE OF CREDIT NOTE DATED FEBRUARY 26,2010 IN TTIE
               MAXIMUM PRTNCIPAL AMOUNT OF $1,5OO,OOO,OO AND OF THE AMENDED
               AND RESTATED PROMISSORY NOTE DATED MARCH T3,2OO6IN THE
               PRINCIPAL AMOUNT OF $1,503,750.00


               Alexbay, LLC, the undersigned, of 30 Corporate Drive, North Haven, Connecticut

        06473-3254, is the holder of the Amended and Restated Promissory Note dated March 13,2006

        in the principal amount of $1,503,750.00 (the "EWLC Note"), executed by Eber Bros. Wine and

        Liquor Corporation ("EWLC"), the obligations of which with respect to the EW[.C Note were

        assumed by Eber Bros. Wine   & Liquor Metro, Inc. ('oMetro") by the Debt Assumption

        Agreement dated February 11,2011 ("Debt Assumption Agreement"). Alcxbay, LLC is also the

        holder of the Line of Credit Note dated February 26,2OI0 in the maximum principal amount of

        $1,500,000.00 (Line of CreditNote"), executedby Metro'

               Paymenr of the Line of Credit Note is secured by Metro pursuant to the Security

        Agreement dated February 26,2010 ("Security Agreement") whereby Metro assigned to the

        then-holder, Lester Eber, a security interest in, among other things, "[t]he shares of common

        stock and preferred stock, or partnership, membership and other ownership interests, now or

        hereafter owned by Debtor; including, without limitation, any membership interest in Eber-




                                                                                -EB:0b000864
          Case 1:16-cv-09517-LAK-KHP Document 262-30 Filed 11/08/19 Page 3 of 4


iv\   {




          Conneqticut, LLC now or hereafter owned, directly or indirectly by Metro...." Payment of the

          Line of Credit Note and the EWLC Note are also secured by Metro pursuant to the Amended and

          Restated Security Agreement dated February I      l,   2011 ("Amended and Restated Security

          Agreement") whereby Metro assigned and granted to the then-holder Lester Eber a security

          interest in "[t]he shares of common stock and prefened stock, or partnership, membership and

          other ownership interests, now or hereafter owned by Debtor, including, without limitation, any

          membership interest in Eber-Connecticut, LLC now or hereafter owned, directly or indirectly by

          Metro."

                    By assignment of Note and Security Ageement dated Januar y 1.8,Z}l2,Lester Eber

          irrevocably granted, assigned and transfered all right, title, interest and benefits he had in and to

          the EWLC Note, the Security Agreement and the Amended and Restatcd Security Agreement to

          Alexbay, LLC. By Assignment of Line of Credit Note dated January 78,2012,kster Eber

          irrevocably granted, assigned and transferred all right, title, interest and benefits he had in and to

          the Line of Creclit Note, the Security Agleement and the Amended and Restated Security

          Agreement to Alexbay, LLC.

                    The amount due and payable pursuant to the Amended and Restated Promissory Note

          dated March L3,20}6is $1,951,87 4.26 asof Decembe          r 3l,ZllL,plus   interest accruing at the

          rate of nine percent (9Vo) per annum thereafter. The amount due and payable pursuant to the

          Line of Credit Note dated February 26,2OL0 is $1,698,828.22 as of.December 31, 201L plus

          interest accruing at the rate of nvelve and one-half percent (12%7o)per annum thereafter.

                    Metro has defaulted and continues lo remain in default on payments due under the EWLC

          Note, the Debt Assumption Agreement, tlte Line of Credit Note, the Security Agreement and the

          Amended and Restated Security Agteement described above.




                                                                                       EB-00000865
      Case 1:16-cv-09517-LAK-KHP Document 262-30 Filed 11/08/19 Page 4 of 4

     { }/2AtZ                  4328182                                   FORTORAI.IGECLUB                                          PAGE g3/03
?r                  111 4g




                        Pursuant to N.Y.U.C.C. $ 9-620. Alexbay proposes to 4cn$pt                tlrrb   lrrcrnlromhip latc*cst

            ownetl hy Mctr<l in Fie r-Connooicut, LLC in full slttisfnction of the obligrtirrns ror ftnlh ifl rhc

            gWL(,: Note and ih6 Line of Crtdit Note secu$ed by tha Security Agtement ald the Amended

            aud Rcstateb $ccurily Agrcenreil.


                .       ln accordatcu with t'l.Y,U.C,C. $ 9-020, you nust otrjucl in writlng to tlris prupoeal to

            asocpt the membership intcrost ownod by Melru in Eber.Connec'liculr Ll-C                        is sstisf*ctiou oI   ths'


            obligafions created hy the Nnh, thc Gu*tanty and lhe Line of Credit Notc witltin twenty (2(l)

            days liltar the date   ttis rotificatioo wilt   Ect]t to   Mctro.

                        Your objru:tion tu ftrc ilol{dptanuc by Alexbay, LLC ol'Mcttoos ttlqarbcrship intcrcsr in

            Ehcr-ftgnnccticur, I.I.C murt bc rcGsived by          Alcxhny,IJ{ within         IwBnty (20) riays oi thu clato

            this n()tification wa$ $ent al the f,oUrwing 0ddrc*c;

                        Alc:xtray, LLC
                        30 CorPoretc Drivc
                        North Hwen, Connefilisut lldls73'3254


                        Dnted: .lunurry   *,   2012

                                                                           A'.AXHAY.I.I.C

                                                                  Hy              fu't/*,.
                                                                           .L*stcr bbcr,   ltt   $ole Meurbsr

            BY CEIRTTFIED MATL
            RETUIW RECEIPT NEOUESTED
           *li,o:+ atqo                   ooob    bgSt qqto




                                                                                                                                ti
        6/9'd                     t*6gga:.oJ                                                                    rrjloJl gBlgT E JI'r.-
                                                                                                                                lr4d'iu
                                                                                                                                ll.t.
                                                                                                                                lr
                                                                                                                                   ir
                                                                                                                                   it,




                                                                                                 -Es-oooooaoo
